Citation Nr: 1547967	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  07-08 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to effective date prior to October 6, 2009, for the grant of special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from April 1984 to December 1998. 

The issue of entitlement to SMC based on the need for regular aid and attendance was remanded by the Board in February 2011 for further development.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded SMC based on the need for aid and attendance from October 6, 2009.  The Veteran now disagrees with the assigned effective date.  


FINDINGS OF FACT

1.  In a February 2011 decision, the Board determined that the criteria for loss of use of right foot and right hand were met as of April 4, 2006.  

2.  Resolving all doubt in the Veteran's favor, his service-connected disabilities have rendered him so helpless as to be in need of the regular aid and attendance of another person since April 4, 2006. 


CONCLUSION OF LAW

The criteria are met for an effective date of April 4, 2006, for the award of SMC based on the need for regular aid and attendance.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's appeal arose from his disagreement with the effective date assigned following the award of SMC for aid and attendance.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this case, the Board grants an earlier effective date.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought.  All relevant records identified by the Veteran have been obtained, and the Veteran was provided VA examinations in conjunction with his claim.  There is no indication of pertinent evidence or information which has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Factual Background

The Veteran asserts that an effective date earlier than October 6, 2009, is warranted for the award of SMC based on the need for regular aid and attendance.

By way of history, the evidence shows that service connection was granted for right ankle, wrist, and hand injuries in June 1999, with noncompensable ratings assigned.  

In July 2004, the Veteran underwent a VA examination and the report notes that the Veteran had claims for disabilities of the right shoulder, right knee, lumbar spine, pelvic fracture, right wrist, right hand, and right ankle.  When remarking on the effects of the Veteran's conditions on his usual occupation and daily activities, the examiner stated that "[t]hese will not be broken down individually.  The Veteran is totally unable to do any type of labor job due to his issue of these right-sided joints, which has subsequently severely limited the ability to move these joints."  It was noted that he essentially had disuse of his right upper extremity for years causing the shoulder to be frozen and the attendant functional impairment of the other joints due to disuse of the musculature in the right upper extremity.  The examiner also opined that there is significant psychological overlay in the Veteran's conditions.  

The Veteran claimed loss of use of his right hand and right foot in July 2005. 
 
According to VA Form 21-2680, dated in October 2005, the Veteran reported functional loss in right upper extremity.  His gait was unstable.  He was unable to stand up.  He loses balance easily and falls.  He depended on his wheelchair most of the time and a temporary sling walker.  He had crutches with unstable gait.  He had loss of his right upper extremity functioning due to a "frozen shoulder," with severe pain when he tried to move his right shoulder/hand.  He was in tears during manipulation using his finger, such as gripping feeding, buttoning, showering, and any basic regiments for daily living needs.  He felt very painful with weakness while trying to do these activities.  He had significant loss of control of balance due to dysfunction of his entire right side of body.  He could not stably stand on his own weight and depended on his wheelchair to ambulate short distances.  It was noted that all of his dysfunctions of the upper and lower extremities together with his back pain made the Veteran totally disabled to do any gainful activities of daily living.  He was not able to walk without the assistance of another.  The examiner stated that the Veteran needed the aid and attendance of another at all times due to significant dysfunction on his right side.  The diagnoses rendered were right frozen shoulder with loss of function in upper extremity; severe pain right hip; and severe back pain/injury.

In January 2006, the RO assigned a 20 percent rating for right ankle strain with traumatic arthritis from February 2004; and a 10 percent rating for right wrist injury from February 2004. 

According to an April 4, 2006, VA medical record, the Veteran had loss of use of his right hand and foot because no effective function remained other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee, with use of a suitable prosthetic appliance.  

According to a May 2006 independent living plan-narrative report, difficulties noted during home evaluation included taking care of himself, including eating, dressing, and bathing; moving in and out of bed and chair; walking several blocks (wheelchair bound); doing work around the house such as cleaning, light yard work, or laundry; preparing his meals; getting in and out of his residence.  In terms of personal, emotional and spiritual needs, it was noted that he does not have as much control over his life decision as he once had on account of his physical limitations and wanting to do more for himself.

The RO deemed the Veteran incompetent, effective October 26, 2006, to handle disbursement of funds based on a June 2006 VA medical opinion.

In November 2006, the Veteran underwent a field examination and information from that examination revealed the Veteran's need for a fiduciary to manage his funds and it was recommended that his spouse be the payee.  They also claimed hardship because the Veteran's spouse had to quit her job to take care of the Veteran. 

In a January 2007 rating decision, the RO awarded SMC based on the loss of use of right hand and right foot.

A certified rehabilitation counselor provided an August 2007 individualized independent living plan - narrative report.  It was noted that the Veteran was service connected for right shoulder disability, disc disease of the lumbar and cervical spine, dysthymic disorder, duodenal ulcer, and bilateral knee surgeries, for a combined 100 percent rating.   His non service-connected disabilities were listed as hypertension, fracture of the pelvis and ankle, history of alcohol abuse, sleep apnea, corrected vision, feet fungus, GERD, asthma, and wrist injury.  It was noted that the limitations caused by his disabilities affect activities of daily living such as bathing, using the bathroom, preparing meals, and dressing.

In an August 2007 rating decision, the RO awarded SMC based on the loss of use of one hand and one foot, with additional disabilities equaling 50 percent or greater, combined, from April 4, 2006.

In a September 2007 addendum, the Veteran's primary care physician stated that due to the loss of coordination and extreme weakness in his upper and lower extremities, he required care on a regular basis to prevent danger and injuries. 

VA Form 21-2680 dated on October 6, 2009, reflects that the Veteran is totally dependent on his spouse for needed assistance with bathing and tending to other hygiene needs, and other day to day activities.  

VA outpatient treatment records dated October 15, 2009, show that the Veteran's spouse helps him with his activities of daily living.  

A November 2009 VA podiatry note reflects that the Veteran had lost the use of his left foot.

In February 2010, the Veteran underwent multiple examinations.  With regard to the aid and attendance claim, the VA examiner stated that the evidence shows that the Veteran needed the assistance of another person due to his multiple service-connected conditions.  It was noted that he was wheelchair dependent and unable to ambulate and independently conduct his activities of daily living.  

The VA psychologist who interviewed and examined the Veteran in February 2010 reiterated that the Veteran was not competent to manage his own funds.  It was also noted that the Veteran's mental disorder, in itself, would not cause him to support the aid and attendance request, but the combination of  his service- connected disabilities definitely support the criteria for entitlement to special monthly compensation based on aid and attendance.  Medical evidence of record, further shows that the Veteran was severely limited by his degenerative disc disease of the lumbar spine, which added to his physical limitations.

In a February 2011 decision, the Board determined that the criteria for an effective date prior to April 4, 2006, for SMC based on loss of use of right hand and foot had not been met, and remanded for further development the issue of entitlement to SMC based on the need for regular aid and attendance. 

As noted, in a January 2013 rating decision, the RO increased the rating for schizoaffective bipolar disorder from 30 to 70 percent, effective June 23, 2006.  Also in that rating decision, the RO awarded SMC based on the need for regular aid and attendance, effective October 6, 2009; the Veteran now disagrees with the assigned effective date.

The Veteran is in receipt of service connection for the following disabilities:  loss of use of one foot and one hand; schizophrenic disorder, bipolar type; right frozen shoulder with degenerative joint disease and tendonitis; thoracolumbar spine disability; loss of use of left foot; peptic ulcer; chronic right ankle strain; status post left pubic ramus fracture; right knee disability; keloid scars of facial area and neck; keloid scars of chest, left foot right hip, and groin, and axilla; right wrist injury; status post fracture of right fourth finger; bronchitis; and pseudofolliculitis barbae.  

In addition, he is in receipt of the below noted special monthly compensations.

a).  Entitled to special monthly compensation under 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(i) on account of status post-operative osteoarthritis, right knee rated 100 percent and additional service-connected disabilities of right frozen shoulder with degenerative joint disease and tendonitis, independently ratable at 60percent or more from 04/06/2004 to 06/30/2004.

b).  Entitled to special monthly compensation under 38 U.S.C. 1114, subsection (l) and 38 CFR 3.350(b) on account of loss of use of one hand and loss of use of one foot from 04/04/2006.

c).  Entitled to special monthly compensation under 38 U.S.C. 1114, subsection (p) and 38 CFR 3.350(f)(3) at the rate intermediate between subsection (l) and subsection (m) on account of loss of use of one hand and one foot with additional disabilities , status post left pubic ramus fracture, keloid scars of chest, left foot, right hip, groin and left axilla, right wrist injury, degenerative disc disease and degenerative joints disease, thoracolumbar spine, peptic ulcer disease, keloid scars, facial area and neck independently ratable at 50 percent or more from 04/04/2006.

d).  Entitled to special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of loss of use of one hand from 03/20/2009.

e).  Entitled to special monthly compensation under 38 U.S.C. 1114, subsection (p) and 38 CFR 3.350(f)(5) at the next higher rate or intermediate rate of subsection (m) due to the loss of three extremities from 03/20/2009.

f).  Entitled to special monthly compensation under 38 U.S.C. 1114, subsection (o) and 38 CFR 3.350(e) on account of loss of use of one hand and one foot and loss of use of the left foot from 10/06/2009.

g).  Entitled to additional aid and attendance allowance under 38 U.S.C. 1114, subsection (r)(1) and 38 CFR3.350(h) subject to the provisions of 38 CFR 3.552(b)(2) on account of entitlement under subsection (o) and being in need of regular aid and attendance from 10/06/2009.




B.  Pertinent Legal Criteria

	i.  Earlier Effective Date 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).   See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

In addition, 38 C.F.R. § 3.401(a)(1) provides that awards of aid and attendance or housebound benefits, will be effective except as provided in § 3.400(o)(2), the date of receipt of claim or date entitlement arose, whichever is later.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§3.1(p); 3.155.  The regulation which governs informal claims, 38 C.F.R. §3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought. Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.   See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

	



	ii.  Legal Criteria - SMC

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015). 

SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any other SMC rates, with certain monetary limits. 

SMC at the "k" rate is provided for loss or loss of use of certain body parts. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

SMC at the "l" rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

SMC  at the "m" rate is warranted if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c). 

SMC at "n" rate is warranted if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).  SMC at the "n" rate is also warranted if the veteran's service-connected disability has caused him to suffer anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or to suffer blindness without light perception in both eyes.  Id.  

SMC  at the "o" rate is warranted if the veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, if the veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, or bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less.  SMC at the "o" rate is also warranted for total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e). 

Paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the "o" rate of SMC, through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).

Determinations for entitlement to the "o" rate of SMC must be based upon separate and distinct disabilities.  That requires, for example, that where a veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. § 3.350(e). 

If the loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities be taken as entitling the veteran to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e).

38 U.S.C.A. § 1114(p)  provides for "intermediate" SMC  rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot. 38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f). 

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l)  through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(3).

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(4). 

A veteran receiving SMC at the "o" rate, at the maximum rate under 38 U.S.C.A. § 1114(p), or at the intermediate rate between "n" and "o" plus SMC at the "k" rate, who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods that he is not hospitalized at the United States Government's expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.  38 C.F.R. § 3.350(h).  The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h).

The amount of the additional allowance payable to a veteran in need of regular aid and attendance is specified in 38 U.S.C.A. § 1114(r)(1)  ("r1" rate).  The amount of the additional allowance payable to a veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2) ("r2"rate).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1). 38 C.F.R. § 3.350(h)(3).

C.  Analysis

In this case, the RO awarded SMC based on the need for regular aid and attendance in a January 2013 rating decision, effective October 6, 2009.  In adjudicating this claim, the RO reasoned that prior to such date; the evidence did not show the needed aid and attendance based on disabilities separate and distinct from the loss of use of extremities.  The RO pointed out that the Veteran was additionally found to be entitled to SMC under 38 U.S.C. 1114, subsection (p) and 38 CFR 3.350(f)(3) at the rate intermediate between subsection (l) and subsection (m) on account of entitlement to the rate equal to subsection (l) with additional disability(ies), right wrist injury, keloid scars of chest, left foot, right hip, groin and left axilla, peptic ulcer disease, degenerative disc disease and degenerative joint disease, thoracolumbar spine, status post left pubic ramus fracture, keloid scars, facial area and neck independently ratable at 50 percent or more.

However, on review of all evidence, the Board finds that an earlier effective date is warranted.  The RO's assignment of the October 6, 2009, effective date is based on the date of a VA aid and attendance examination report.  In adjudicating this claim, the RO reasoned that an earlier effective date is not warranted because the Veteran's need for aid and attendance did not arise from a disability other than that for which he was already in receipt of SMC.  More specifically in the November 2014 SSOC, the RO stated that October 6, 2009, is the earliest date which shows the Veteran was in need of assistance for your activities of daily living for conditions unrelated to the loss of use of both lower extremity and one upper extremity.

However, after reviewing that examination report, the Board is unable to discern how the Veteran's disability picture changed to the extent that it required aid and attendance specifically as of October 6, 2009, but not before.  The findings in that report were previously demonstrated in earlier medical evidence.  In other words, the Board finds no new findings in the October 2009 examination report.

As noted above, the law provides that awards of aid and attendance will be effective (except as provided in § 3.400(o)(2)) the date of receipt of claim or date entitlement arose, whichever is later.  The Veteran's earliest claim for SMC based on the need for aid and attendance was received by VA in July 2005.  

With regard to the question of when entitlement arose, the Board observes that as early as July 2004, the evidence showed that there was a significant psychological overlay in the Veteran's physical conditions, but did not show that his mental disability alone required the need of aid and attendance.  Nonetheless, the Veteran's loss of use of right side extremities contributed significantly to his need for aid and attendance and evidence of such loss was established on April 4, 2006 (see February 2011 Board decision).  Moreover, at that time, the record had already contained medical evidence to the effect that his right- side loss of use required the need of aid and attendance.  With resolution of all doubt in the Veteran's favor, the Board assigns an effective date of April 4, 2006, for the award of SMC based on aid and attendance.  

ORDER

An effective date of April 4, 2006, but no earlier, for the award of SMC based on the need for aid and attendance is granted, subject to the controlling laws and regulations governing monetary benefits.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


